ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Derbyshire Machine & Tool Company            )      ASBCA No. 60930
                                             )
Under Contract No. SPE7L4-14-M-2205          )

APPEARANCE FOR THE APPELLANT:                       Mr. Paul Trenholm
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Matthew 0. Geary, Esq.
                                                    Adam J. Heer, Esq.
                                                     Trial Attorneys
                                                     DLA Land and Maritime
                                                     Columbus, OH

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 20 July 2017



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60930, Appeal of Derbyshire
Machine & Tool Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals